Case: 14-60430       Document: 00512993947         Page: 1     Date Filed: 04/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 14-60430                                  FILED
                                   Summary Calendar                             April 6, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
XIU QIN ZHENG,
                                                  Petitioner


v.


ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 039 778


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Xiu Qin Zheng, a native and citizen of the People’s Republic of China,
seeks review of the Board of Immigration Appeals’ (BIA) dismissal of her
appeal from the immigration judge’s (IJ) order denying her application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). (The IJ’s first decision, favorable to Zheng, was remanded on



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60430    Document: 00512993947     Page: 2   Date Filed: 04/06/2015


                                 No. 14-60430

appeal to the BIA for the IJ to make additional findings regarding Zheng’s
credibility and to issue a new decision.)
      Regarding her credibility, including regarding an alleged forced
abortion, Zheng contends:      a sentence in her father’s written statement
reflecting that she may have seen her aborted child was ambiguous, and, thus
not inconsistent with her testimony denying having seen the child; any
inconsistency about her description of the location where she hid during her
pregnancy was minor and adequately explained; the IJ and BIA erred in
relying on her I-213 Form (Report of Deportable/Inadmissible Alien) to
conclude she had provided inconsistent explanations of her reasons for coming
to the United States; and information in the State Department’s report on
conditions in China was insufficient to call into question a document obtained
from her home village reflecting that her child had been aborted by family-
planning officials.
      An IJ’s credibility determination is reviewed under a highly deferential
standard, and it must be upheld “unless, from the totality of the circumstances,
it is plain that no reasonable fact-finder could make such an adverse credibility
ruling”.   Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (citation and
internal quotation marks omitted). The IJ “may rely on any inconsistency or
omission in making an adverse credibility determination as long as the totality
of the circumstances establishes that an asylum applicant is not credible”. Id.
(emphasis in original) (citation and internal quotation marks omitted).
      Zheng has not shown that the record compels a conclusion that her
testimony and evidence was credible. The IJ’s credibility determination is
supported “by specific and cogent reasons derived from the record”. Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (citations omitted). In the light of
the adverse credibility ruling, the IJ and BIA had no basis supporting a grant



                                        2
    Case: 14-60430    Document: 00512993947   Page: 3   Date Filed: 04/06/2015


                               No. 14-60430

of asylum, withholding of removal, or CAT relief. E.g., Chun v. INS, 40 F.3d
76, 78-79 (5th Cir. 1994).
      DENIED.




                                     3